DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARIA D’ANTONIO,
                            Appellant,

                                    v.

                               JERRY MAY,
                                 Appellee.

                              No. 4D21-1499

                           [August 25, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni A. Bryson, Judge; L.T. Case No. 502020SC012983.

  Maria D’Antonio, Boca Raton, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

CONNER, C.J., GROSS and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.